              Case 3:20-cv-06761-EMC Document 59 Filed 01/04/21 Page 1 of 2




 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2
   LESLEY FARBY
 3 Assistant Branch Director

 4 DANIEL D. MAULER (Virginia State Bar No. 73190)
   Trial Attorney
 5 United States Department of Justice
   Civil Division
 6 Federal Programs Branch

 7           1100 L Street NW
             Washington, DC 20005
 8           Telephone: (202) 616-0773
             FAX: (202) 616-8470
 9           dan.mauler@usdoj.gov

10 Attorneys for Defendants

11                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION

13
     STATE OF CALIFORNIA,                             )   Case No. 3:20-cv-06761-EMC
14                     et al.                         )
         Plaintiffs,                                  )   FEDERAL DEFENDANTS’ NOTICE OF NON-
15                                                    )   OPPOSITION TO POLYMER80’S MOTION TO
        v.                                            )   INTERVENE
16                                                    )
     BUREAU OF ALCOHOL, TOBACCO,                      )   Noting Date: February 25, 2021 ______
17   FIREARMS, and EXPLOSIVES (“ATF”),                )   Time: 1:30 p.m.
                     et al.,                          )   Place: Courtroom 5, 17th Floor
18                                                    )
             Defendants.                              )
19                                                    )

20           On December 21, 2020, Polymer80, a manufacturer of the receiver blanks at issue in this
21 litigation, moved to intervene as of right in this action. See ECF No. 47. In a brief filed on December 8,

22 2020, the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) and the other federal

23 government defendants (collectively, “Federal Defendants”) explained their position regarding the

24 proposed intervention of another manufacturer (as well as other proposed parties): that the Court should

25 first determine whether it has jurisdiction over the action, and then grant the motion by that

26 manufacturer to intervene as of right. See Response to Mot. to Intervene, ECF No. 38. For the reasons

27 explained in the Federal Defendants’ previous brief on intervention as well as those set forth in

28 Polymer80’s motion, the Federal Defendants agree that—if the Court finds that jurisdiction exists—

                                                          1                                         C-20-6761-EMC
              Case 3:20-cv-06761-EMC Document 59 Filed 01/04/21 Page 2 of 2




 1 Polymer80 is entitled to intervene as of right pursuant to Fed. R. Civ. P. 24(a) and, therefore, do not

 2 oppose Polymer80’s motion.

 3
                                                         Respectfully submitted,
 4

 5
                                                         JEFFREY BOSSERT CLARK
 6                                                       Acting Assistant Attorney General

 7                                                       LESLEY FARBY
                                                         Assistant Branch Director
 8
                                                         /s/ Daniel D. Mauler
 9
                                                         DANIEL D. MAULER
10                                                       (Virginia State Bar No. 73190)
                                                         Trial Attorney
11
                                                         United States Department of Justice
12                                                       Civil Division
                                                         Federal Programs Branch
13                                                       1100 L Street NW
                                                         Washington, DC 20005
14                                                       Telephone: (202) 616-0773
                                                         FAX: (202) 616-8470
15                                                       dan.mauler@usdoj.gov

16                                                       Counsel for Defendants

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2                                        C-20-6761-EMC
